Citation Nr: 0708511	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for a right middle 
finger disability.

2.  Entitlement to a compensable rating for a left buttock 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1993 to October 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Oakland Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service-
connection for a right middle finger disability and a left 
buttock scar, each rated noncompensable, effective June 26, 
2003.  In October 2005, the veteran failed to report for a 
Travel Board hearing.


FINDINGS OF FACT

1.  The veteran's right middle finger disability has not been 
manifested by favorable or unfavorable ankylosis of any joint 
of the right middle finger or by any limitation of extension 
of the finger or any gap between the fingertip and the 
transverse crease of the palm; functional loss of the right 
middle finger is not objectively shown.

2.  The veteran's left buttock scar is not deep or unstable, 
measures about four square centimeters in area, is not tender 
or painful on examination, and causes no limitation of 
function.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the veteran's 
right middle finger disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 
4.45, 4.59, and Part 4, Diagnostic Codes (Codes) 5225, 5229 
(2006).

2.  A compensable rating is not warranted for the veteran's 
left buttock scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.31, and Part 4, Codes 
7801, 7802, 2803, 7804, 7805 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The purpose of statutory notice was fulfilled when service 
connection was granted and initial disability ratings and 
effective dates were assigned; thus, any technical notice 
deficiency (including in timing) earlier in the process was 
not prejudicial to the veteran.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  A January 2004 
statement of the case (SOC) and June 2005 and October 2005 
supplemental SOCs provided the veteran with notice of the 
criteria for rating finger disabilities and scars, and 
readjudicated the matters.  See 38 U.S.C.A. § 7105.  He has 
had ample opportunity to respond/supplement the record.  He 
does not allege that notice in this case was less than 
adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for his disabilities that remain 
outstanding.  The RO arranged for VA examinations in 
September 2003 and May 2005.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

Increased Ratings 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2006).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, it is not shown that 
impairment associated with either of the disabilities at 
issue varied significantly during the appellate period; 
consequently, "staged" ratings are not indicated.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Right Middle Finger

Service medical records note that the veteran hyper-extended 
his right middle finger while playing basketball in June 
1998.  Examination revealed swelling of the proximal 
interphalangeal (PIP) joint with pain on palpation.  Flexion 
was almost full, but limited to some extent by swelling.  
Alignment was good.  X-rays revealed a volar plate avulsion 
injury of the middle phalanx at the PIP joint.  The veteran's 
finger was placed in a splint.  

A September 2003 VA examination report notes the veteran's 
complaints of pain (described as a soreness) in his right 
middle finger, especially with cold weather and when grabbing 
objects.  He took Celebrex for the pain.  Examination of the 
right hand revealed no warmth, effusion, swelling, or 
tenderness to palpation.  The veteran was able to touch his 
fingertips to his thumb without any difficulty.  The middle 
finger PIP joint had normal range of motion to 90 degrees.  
X-rays revealed no evidence of fractures, dislocations, or 
significant arthropathic changes.  

By rating decision in September 2003, the RO granted service 
connection for a right middle finger disability, rated 
noncompensable, effective June 2003.  The veteran appealed 
the rating assigned.  

A May 2005 VA examination report notes the veteran's 
complaints of intermittent pain in his right middle finger 
that gets worse during cold or rainy weather, or with 
repeated activity.  This pain was generally mild, but could 
become as severe as 7 out of 10.  The veteran reported that 
certain times of the year he had swelling in the PIP joint 
without any heat.  He took Celebrex to treat these symptoms.  
He denied having flare-ups or incapacitating episodes.  He 
reported that he works at a keyboard, but denied missing any 
work because of his middle finger disability.  Examination of 
the right middle finger revealed a slight deformity of the 
PIP joint.  The PIP joint was slightly tender to palpation.  
There was excellent range of motion with 90 degrees of 
flexion and 0 degrees of extension.  Movements were 
reasonably quick and brisk.  X-rays were normal, early 
degenerative arthritis was not detectible.  The examiner 
opined that the veteran's symptoms did not interfere with his 
activities of daily living.  His right middle finger 
disability (in particular, the pain associated with repeated 
typing) did interfere with his performance on the job, but he 
still was able to do quite well and did not miss any work.  
The examiner opined that there were no increased limitations 
due to pain, fatigue, weakness, or lack of endurance, and the 
range of motion was not compromised.  

The current noncompensable rating is under Code 5229, which 
provides for a 10 percent rating for limitation of motion of 
the index or long finger (dominant or nondominant) with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, Code 5229.

A 10 percent rating is also warranted for ankylosis, 
unfavorable or favorable, of the long finger (dominant or 
nondominant).  38 C.F.R. § 4.71a, Code 5226.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Neither ankylosis of the right middle finger, which is 
required for a compensable evaluation under Code 5226, nor 
limitation of motion of the middle finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, or with extension limited by 
more than 30 degrees, which is required for a compensable 
evaluation under Code 5229, is shown.  Specifically, on VA 
examination in September 2003, the middle finger PIP joint 
had normal range of motion to 90 degrees, and on VA 
examination in May 2005, there was excellent range of motion 
with 90 degrees of flexion and 0 degrees of extension.  

Furthermore, there is no competent medical evidence of record 
of a diagnosis of arthritis of the veteran's right middle 
finger or of any medical findings of additional limitation of 
function or limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  There is thus no basis to 
assign a compensable rating under 38 C.F.R. §§ 4.40, 4.45, 
4.59 or under the holding in DeLuca, supra.

For these reasons, a compensable rating for residuals of a 
fracture of the metacarpal of the right index finger is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Buttock

Service medical records note that the veteran was seen in 
April 1997 with an open wound of the left buttock.  The 
veteran reported that he had backed into a broken mirror.  
Examination revealed a four-centimeter laceration that was 
not deep.  The veteran underwent simple repair of a 
superficial wound; specifically, the skin and subcutaneous 
tissue was sutured.  Later that month, the eight sutures were 
removed.  The veteran had no complaints at that time.  
Examination revealed a well-healing laceration approximately 
one inch long.  There were no signs or symptoms of infection.   

A September 2003 VA examination report notes the veteran's 
complaints of pain and soreness after sitting for more than 
30 minutes.  He reported using a pillow to sit on.  
Examination revealed a scar, four-centimeters by 1-centimeter 
at its widest part, on the left buttock.  The scar was not 
painful.  It was not adherent to underlying tissue.  There 
was no elevation or depression of the scar; it was 
superficial.  There was no inflammation, edema, or keloid.  
The scar was shiny and hypopigmented.  There was no 
limitation of motion or limitation of function associated 
with the scar.

By rating decision in September 2003, the RO granted service 
connection for a left buttock scar, rated noncompensable, 
effective June 2003.  The veteran appealed the rating 
assigned.  

A May 2005 VA examination report notes the veteran's 
complaint that he sometimes had discomfort in the left 
buttock with prolonged sitting.  He reported that the left 
buttock had not required any treatment.  Examination revealed 
a one-centimeter by four-centimeters area of the buttock that 
was lighter than the surroundings area.  It was not tender or 
painful; there was no induration, elevation, or depression.  
There was nothing to suggest underlying attachment.  There 
was no keloid formation.  The examiner opined that the 
veteran's discomfort was likely a mild form of dysethesia.

The current noncompensable rating is under Code 7805, which 
provides that scars may be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, Code 
7805

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm) or a 20 percent evaluation if the area or areas exceed 12 
square inches (465 sq. cm).  38 C.F.R. § 4.118, Code 7801.  A 
note following Code 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.
Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Code 7802.  

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

A 10 percent rating is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Code 7804.

Notes following Diagnostic Codes 7802-7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the veteran's service-
connected scar, but has found none.  In particular, there is 
no medical evidence that the scar is deep, causes limitation 
of motion, involves an area exceeding 144 square inches, is 
unstable, or is painful.  See Codes 7801-7804.

Although the veteran has complained of some discomfort when 
sitting, no limitation of function was noted on examination.  
See May 2005 VA examination report.  Therefore, a rating 
under Code 7805 would be inappropriate.

Under these circumstances, the claim for a compensable rating 
for the left buttock scar must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

A compensable rating for right middle finger disability is 
denied.

A compensable rating for left buttock scar is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


